222 F.3d 403 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.THOMAS W. BELWOOD, Defendant-Appellant.
No. 00-1403
In the  United States Court of Appeals  For the Seventh Circuit
Argued June 7, 2000Decided July 25, 2000

Appeal from the United States District Court  for the Southern District of Illinois.  No. 99 CR 30182--William D. Stiehl, Judge.
Before POSNER, Chief Judge, COFFEY and RIPPLE,  Circuit Judges.
COFFEY, Circuit Judge.


1
On August 20, 1999, a  federal grand jury sitting in the Southern  District of Illinois returned a three-count  indictment charging Thomas Belwood with  conspiracy to distribute and possession with  intent to distribute marijuana (Count 1), in  violation of 21 U.S.C. sec.sec. 841(a)(1) & 846,  and possession with intent to distribute  marijuana (Count 3), in violation of 21 U.S.C.  sec. 841(a)(1).1 On October 25, 1999, Belwood  pled guilty to Counts one and three of the  indictment.2 At the sentencing hearing, the  trial judge concluded that Belwood, a Bureau of  Prisons employee, had abused a position of trust  within the meaning of U.S.S.G. sec. 3B1.3,3 and  sentenced him to 10 months' imprisonment on both  counts, each of his sentences to run concurrent  with each other, a $2,000 total fine, a $200  special assessment, and 2 years' supervised  release. On appeal, Belwood challenges the trial  court's determination that he abused a position  of trust under the guidelines. We affirm.

I.  BACKGROUND

2
In October of 1998, the Federal Bureau of  Investigation ("FBI") spearheaded a joint  investigation with other federal agencies that  eventually uncovered the existence of a drug  conspiracy inside the Federal Correctional  Institute in Greenville, Illinois. The probe  began when a Greenville inmate serving as a  confidential informant revealed that drugs were  being smuggled into the prison by a staff member.  Subsequent investigation revealed Belwood was the  staff member involved in the distribution of  marijuana inside the prison.


3
Belwood was employed by the Bureau of Prisons  as a prison factory foreman, a position where he  supervised inmates in the prison's internal job  training program.4 As an employee of the  Department of Justice, he took an oath of office;  furthermore, he was authorized to arrest persons  on Bureau of Prisons premises for a number of  offenses, including (ironically) possession of  contraband. See 18 U.S.C. sec. 3050(2). Pursuant  to this authorization and as part of his job  duties, Belwood searched inmates coming and going  to the factory.


4
Unlike the prisoners he was charged with  supervising, Belwood was never searched when  entering the prison. Furthermore, Belwood was not  subject to the prison's drug detection program  that required visitors to pass through an ION  Spectometry drug detection device before entering  the prison.5 Belwood abused this freedom from  search by obtaining marijuana outside the  facility and passing it inside the prison walls  to an inmate, Kevin Hall, who later distributed  the drugs to other inmates.


5
On January 28, 1999, a government informant was  fitted with a recording device, and the  government recorded the informant passing 107.3  grams of marijuana to Belwood in a restaurant  parking lot. Following his arrest, Belwood  confessed his role in the drug smuggling  operation. Belwood subsequently pled guilty, and  the trial judge ordered that a Presentence  Investigation Report ("PSR") be prepared.


6
The PSR recommended that Belwood's offense level  be increased by two levels because he had abused  a position of trust under U.S.S.G. sec. 3B1.3.  Belwood objected to the abuse of trust  adjustment, claiming that his position with the  prison was not a position of trust and that his  position did not facilitate the commission of the  offense or aid in its concealment.6 In  addition, Belwood argued that the upward  adjustment was improper because there was no  identifiable victim of his criminal conduct.


7
The judge rejected Belwood's arguments and stated:


8
He was a prison employee of a Federal prison, and  which his duties involved not only his work as a  foreman in the prison industry, but that also  involved his dealings with the inmates in that he  was to prevent inmates from violating any of the  rules, including the introduction of contraband  into the institution. The trust, [sic] he  accepted his position of trust by taking an oath.  That oath provided that he faithfully discharge  the duties of his office. There is no question in  my mind but that his actions contributed directly  to the commission of this crime.


9
The drugs were introduced into the institution  solely through him and his position. . . .  Without Mr. Belwood's participation, this  conspiracy would not have worked. . . .  [Furthermore,] I do not believe that it is  necessary for the imposition of this 2 level  increase under guideline 3B1.3 that a single or  several victims be identified as such.


10
Belwood appeals the sentencing judge's decision  to impose the two-level increase under section  3B1.3.

II.  ISSUES

11
On appeal, Belwood concedes that his position  at the prison was a position of trust; he argues  that the judge was in error when he increased his  base offense level under section 3B1.3 because  his position with the prison did not facilitate  the smuggling of drugs into the prison.7

III.  ANALYSIS

12
We review the district court's determination  that the defendant abused his position for clear  error. See United States v. Sierra, 188 F.3d 798,  802 (7th Cir. 1999); United States v. Bhagavan,  116 F.3d 189, 192-93 (7th Cir. 1997). As mentioned  previously, courts apply a two-part test prior to  imposing an increased penalty under section  3B1.3: 1) whether the defendant occupied a  position of trust; and 2) whether his abuse of  trust significantly facilitated the crime. See  Sierra, 188 F.3d at 802. Because Belwood concedes  that his position with the prison was a position  of public trust, we are left only with the  question of whether his position significantly  facilitated his crime.

As we stated in Sierra, 188 F.3d at 802:

13
A crime is significantly facilitated by a  position of trust if the position makes it more  difficult to detect the offense or the  defendant's responsibility for the crime.  U.S.S.G. sec. 3B1.3 App. n.1. Put another way, if  the defendant's position made it substantially  easier to commit or conceal the crime,  significant facilitation occurred. Stewart, 33  F.3d at 768.


14
In this case, there can be no doubt that  Belwood's position on the prison staff made it  substantially easier to smuggle marijuana into  the prison. Because of his position, neither  Belwood nor his belongings were searched when he  entered the prison. We are of the opinion that it  is beyond question that freedom from such  searches aided him in smuggling marijuana into  the prison; therefore, the judge did not err in  concluding that Belwood's abuse of his position  of trust in the prison made it substantially  easier for him to smuggle marijuana into the  prison.

The decision of the district court is

15
AFFIRMED.



Notes:


1
 The other count in the indictment (Count 2)  charged David Johnson, a co-conspirator, with  possession with intent to distribute marijuana,  in violation of 21 U.S.C. sec. 841(a)(1). The  second count is not involved in this appeal.


2
 There was no written plea agreement in this case.


3
 Section 3B1.3. (Abuse of Position of Trust or Use  of Special Skill) states in part "[i]f the  defendant abused a position of public or private  trust . . . in a manner that significantly  facilitated the commission or concealment of the  offense, increase [the offense level] by 2  levels."


4
 Belwood's official job title was UNICOR Fabric  Work Supervisor. "UNICOR" is the commercial or  trade name of Federal Prisons Industries, Inc.,  a government corporation within the Bureau of  Prisons whose mission is to provide work  simulation programs and training opportunities  for inmates confined in federal prisons. See 28  U.S.C. sec. 345.111(a).


5
 The IONTRACK Itemiser has the dual purpose of  drug and explosive detection. According to the  Federal Bureau of Prisons, Drug Free Prison Zone  Project (July 1998), the basis of ion drug and  explosives detection technology is the collection  and vaporization of atmospheric particulate;  ionized vapors drift through the ion mobility  spectrometer at different speeds, depending on  their structure and size, and the speed at which  the ions move provides a distinct "thumbprint"  that identifies the original substance. An alarm  alerts the machine operator when a "thumbprint"  for a known drug or explosive has been detected.


6
 To determine whether the section 3B1.3  enhancement applies, courts apply a two-part test  that tracks the Guideline: 1) whether the  defendant occupied a position of trust; and 2)  whether his abuse of the position of trust  significantly facilitated the crime. See United  States v. Sierra, 188 F.3d 798, 802 (7th Cir.  1999).


7
 On appeal, Belwood also asserts that section  3B1.3 requires that the district court identify  a specific victim of his criminal conduct. This  argument is without merit. There is nothing in  either the text of the guideline or its  application notes to suggest that Congress  intended such a requirement. Nor does such a  requirement make any sense; a person can clearly  abuse a position of trust without there being any  identifiable victim. For example, a judge or  police officer who takes a bribe clearly abuses  a position of trust and, as such, a section 3B1.3  enhancement would be warranted. Accordingly, we  need not address this argument any further.